Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2018

                                   No. 04-18-00909-CV

                              REFUND ADVISORY CORP.,
                                     Appellant

                                             v.

  Albert URESTI, In his official capacity as Bexar County Tax Asserror-Collector and Bexar
                                           County,
                                          Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI08726
                        Honorable David Peeples, Judge Presiding


                                      ORDER
    The appellant’s motion for extension of time to file notice of appeal is hereby
GRANTED.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court